Citation Nr: 0739306	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  00-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation for diabetes mellitus under the 
provisions of 38 U.S.C.A. § 1151. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active duty training from March to July 1974; 
and active service from August 1974, to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 RO rating decision that denied service 
connection for diabetes mellitus, and denied compensation 
under 38 U.S.C.A. § 1151 for diabetes mellitus and for 
impotency.  

The veteran had testified before an RO hearing officer in 
August 1999.  A transcript of this hearing is associated with 
the claims file.

The Board remanded this case in May 2001, July 2003 and 
August 2004.  In an August 2005 decision, the Board denied 
service connection for diabetes mellitus, and denied 
compensation under 38 U.S.C.A. § 1151 for diabetes mellitus 
and for impotency.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In his brief to the Court, the 
veteran's then representative stated that he was only 
appealing the decision with regard to entitlement to 
compensation for diabetes mellitus under 38 U.S.C.A. § 1151 
for diabetes mellitus.  In a memorandum decision dated in 
July 2007, the CAVC set aside the Board decision and remanded 
the issue of entitlement to compensation for diabetes 
mellitus under the provisions of 38 U.S.C.A. § 1151 for 
readjudication.  The CAVC did not explicitly state which 
parts of the Board decision were set aside, but did note that 
the issue on appeal was entitlement to compensation for 
diabetes mellitus under the provisions of 38 U.S.C.A. § 1151.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The CAVC held that the August 2005 Board decision did not 
provide adequate reasons or bases for the discharge of its 
duty to assist, as there was a lack of discussion of whether 
efforts should have been made to obtain the reported opinion 
of an expert reviewer.  This opinion was obtained by a VA 
Regional Counsel in regard to the veteran's Federal Tort 
Claims Act (FTCA) claim which settled in April 1999.  The 
reported opinion was noted in a May 1999 letter from the 
Regional Counsel.

Before the CAVC, VA argued that it had discharged the duty to 
assist by obtaining relevant documents and that the expert's 
report was exempt from release.  Specifically, VA argued that 
the expert's report was a protected document as it fell under 
attorney-client privilege.  The Secretary specifically 
referred to Upjohn Co. v. United States, in which the Supreme 
Court determined that an attorney's notes and memoranda of a 
witness's oral statements are considered to be open work 
product.  See Upjohn Co. v. United States, 449 U.S. 383, 399-
400 (1981).  Additionally, the Secretary noted that "opinion 
work product enjoys a nearly absolute immunity and can be 
discovered only in very rare and extraordinary 
circumstances".  In re Murphy, 560 F.2d 326, 336 (8th Cir. 
1977).  The Secretary argued that the VA Regional Counsel 
consulted with a medical expert in order to better understand 
the case in anticipation of litigation of the veteran's FTCA 
claim.  The Regional Counsel formulated questions to the 
expert to help determine whether the claim merited settlement 
or litigation.  As such, the expert report fell within the 
category of "attorney work product" and was not subjected 
to the duty to assist requirements of 38 U.S.C.A. § 5103A.

VA has an obligation to seek pertinent evidence in the hands 
of Federal agencies unless it is reasonably certain that the 
evidence is not available.  38 U.S.C.A. § 5103A(b)(3) (West 
2002).  The CAVC obviously did not accept VA's argument 
regarding privilege as dispositive.  Hence, efforts must be 
made to seek the reported opinion.

Accordingly, the appeal is REMANDED for the following:

1.  Attempt to obtain the expert medical 
opinion referred to in the May 1999 
letter from the North Little Rock Area 
Office of the VA Regional Counsel

2.  If the opinion is obtained, provide 
the veteran with another VA examination 
to determine whether he has any 
additional disability as the result of 
the reported delay in treating his 
elevated blood sugar levels.  The 
examiner should review the claims folder 
and note such review in the examination 
report.  The examiner should provide a 
rationale for this opinion.

3.  Then readjudicate the claim, if it 
remains denied, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




